       Case 1:19-cr-00374-JMF Document 75 Filed 08/09/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
UNITED STATES OF AMERICA

                                     Plaintiff,
                                                                   NOTICE OF MOTION TO
        -against-                                                  WITHDRAW AS COUNSEL
                                                                   OF RECORD

                                                                   1:19-CR-00374 (JMF)
MICHAEL AVENATTI

                                      Defendant.
-------------------------------------------------------------- X


                    PLEASE TAKE NOTICE, that on the accompanying Declaration of

Mariel Colon Miro, Law Offices of Mariel Colon Miro, PLLC moves the Court for an

Order allowing it to withdraw as counsel of record for Defendant Michael Avenatti.


Dated: Brooklyn, NY
       August 9, 2020




                                                       /s/ Mariel Colon Miro
                                                       MARIEL COLÓN MIRÓ, ESQ.
                                                       Law Offices of Mariel Colon Miro, PLLC
                                                       300 Cadman Plaza W 12th Floor
                                                       Brooklyn, NY 11201
                                                       Tel: (917) 743-7071
                                                       mcolon@marielcolonmiro.com
      Case 1:19-cr-00374-JMF Document 75 Filed 08/09/20 Page 2 of 2




                             CERTIFICATE OF SERVICE



       I HEREBY CERTIFY that on this 9th day of August 2020, I caused a true and

correct copy of the foregoing Motion to Withdraw as Counsel to be delivered via ECF to

the parties in this case. I also mailed a copy of the foregoing Motion to Withdraw as

counsel to Mr. Avenatti at his current location.



                                                                /s/

                                                   _________________________
                                                     Mariel Colón Miró, Esq.
